Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/27/2019, assigned serial 16/367,234 and titled “Electric Vehicle Drive System and Operation Method of the Same.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2018/0154929 A1 (Nejo reference) which discloses an electric power steering apparatus.  In Nejo, the electric power steering apparatus includes a torque sensor that detects a steering torque, and a control unit is provided to control a motor which applies an assist torque by which steering is assisted to the steering system.  Nejo obviously focused on switching a control system of the motor to an angle control command value and a torque control system to control a torque corresponding to a torque control command.  The subject matter of the claimed invention is distinguished from this prior art in that it comprises “an electric vehicle drive system, comprising: an intermediate agent device being configured to identify a kind of the torque sensor of the electric power steering module, match out one of the communication formats corresponding to the kind of the electric power steering module being identified; determine whether a first instruction is received from the artificial intelligence computer for heading the electric power steering module, produce a second 
The US patent application publication No. US 2019/0009816 A1 (Moreillon reference) is directed to a steering apparatus, in which the torsion bar torque detected by the torque sensor is input to an electronic control unit (ECU).  However, the electronic control unit (ECU) is not similar as either the claimed intelligence or the claimed intermediate agent device.  In Moreillon, the ECU includes a microcomputer because the ECU merely generates a manual steering command value using the torsion bar torque when it is determined that the hands-on state is formed, computing a summed angle command value, and controlling the electric motor based on the summed angle command value.
It is found that none of the references or the combination teaches or suggests such a system claimed by applicant.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662